                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEONTE SPICER,                                             :
                                                           :
                  Petitioner,                              :
                                                           :
         v.                                                : No. 4:17-CV-2324
                                                           :
WARDEN DAVID EBBERT,                                        : (Judge Brann)
                                                           :
                  Respondent.                              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

DEONTE SPICER,                                             :
                                                           :
                  Petitioner,                              :
                                                           :
         v.                                                :    No. 4:18-CV-2088
                                                           :
WARDEN BRADLEY,                                            :    (Judge Brann)
                                                           :
                  Respondent.                              :

                                     MEMORANDUM OPINION

                                            NOVEMBER 13, 2018

I.       BACKGROUND

         Deonte Spicer, an inmate presently confined at the Canaan United States

Penitentiary, Waymart, Pennsylvania (USP-Canaan), filed the initially captioned

pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Named as

Respondent is Warden David Ebbert, who is employed at Spicer’s prior place of

confinement, the United States Penitentiary, Lewisburg, Pennsylvania (USP-

                                                          -1-
Lewisburg). The required filing fee was paid. Petitioner sought habeas corpus

relief with respect to the calculation of his federal sentence. Specifically, Spicer

argued that he should be afforded prior custody credit for time spent in custody

from April 28, 2015. Service of the petition was previously ordered.

      After being transferred to USP-Canaan, Spicer filed a § 2241 petition with

the United States District Court for the Northern District of West Virginia. Named

as Respondent is USP-Canaan Warden Bradley. Petitioner’s second action

similarly asserts that the Federal Bureau of Prisons (BOP) failed to accurately

compute his sentence. Spicer argues that he was denied credit for time served from

April 28, 2015. The required filing fee for the second petition has also been paid.

By Order dated October 29, 2018, Petitioner’s second action was transferred from

the Northern District of West Virginia to this Court. Service of the second petition

has not yet been ordered.

      For the reasons outlined below, this Court will direct that these actions be

consolidated and that the consolidated petition be served on both the Respondent

and the United States Attorney.

II.   DISCUSSION

             Rule 42(a) of the Federal Rules of Civil Procedure states:

             When actions involving a common question
             of law or fact are pending before the
             court, it may order a joint hearing or

                                          -2-
             trial of any or all the matters in issue
             in the actions; it may order all the
             actions consolidated; and it may make
             such orders concerning proceedings therein
             as may tend to avoid unnecessary costs or
             delay.

Fed. R. Civ. P. 42(a).

The allegations and facts set forth in each of the above described pro se habeas

corpus petitions are similar. As noted earlier, the arguments set forth in the

respective petitions similarly claim that the BOP failed to accurately compute

Spicer’s sentence in that he was denied credit for time served from April 28, 2015

       Consequently, since the actions contain common factors of law and fact,

this Court will order the consolidation of the two petitions pursuant to Rule 42(a)

and will proceed with the consolidated matter under Petitioner's initially filed

action, No. 4:17-CV-2234. In addition, the United States Attorney will be directed

to file a supplemental response addressing the allegations in the consolidated

petition. Spicer will be granted leave to thereafter submit a supplemental reply, if

he chooses to do so.

      An appropriate Order follows.

                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge

                                         -3-
